t c memo united_states tax_court darron l bennett and jill n bennett petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies and penalties for ps’ tax years the primary issue is whether petitioners had a loss on the sale of property for the tax_year and if so whether the loss is properly characterized as personal capital or ordinary and may be carried forward to petitioners’ and returns held the property was a capital_asset and petitioners are liable for the portion of the deficiency in income_tax attributable to the sale of the property as determined in this opinion michael charles cohen for petitioners scott b burkholder for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies in income_tax and penalties respondent determined for petitioners’ through tax years after concessions the issues remaining are whether petitioners had a loss of dollar_figure on the sale of property pincite4 bellagio road bel air california bellagio property for the tax_year and if so whether the loss is properly characterized as personal capital or ordinary 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that jill bennett had unreported income from buttercup apparel of dollar_figure and dollar_figure for the and tax years respectively petitioners concede that jill bennett had unreported income reported on forms 1099-misc miscellaneous income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively petitioners have also conceded that jill bennett had additional unreported income for of dollar_figure the parties agree that the cost_basis of the bellagio property is not less than dollar_figure respondent concedes that petitioners are not liable for for capital_gains_tax allegedly arising from the sale of the bellagio property petitioners concede additions to tax under sec_6651 and to the extent there is a tax_deficiency for the years at issue petitioners concede the sec_6662 penalty for the years at issue to the extent there is a tax_deficiency except that respondent concedes that for any deficiency arising out of the sale of the bellagio property the sec_6662 penalty shall not apply and may be in part deducted in and in part carried forward and deducted on petitioners’ and or federal_income_tax returns whether the basis of the bellagio property should include dollar_figure of interior decorating fees whether petitioner mrs jill bennett received unreported income from hajan enterprises inc of dollar_figure for the tax_year and whether petitioner mr darron l bennett received unreported income of dollar_figure for the tax_year findings_of_fact the parties’ stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference at the time the petition was filed petitioners resided in california petitioners’ personal background petitioner mr bennett is a self-proclaimed serial entrepreneur often trying his hand at unsuccessful businesses in the 1980s mr bennett’s father passed away leaving him a substantial amount of jewelry mr bennett then began selling jewelry which later evolved into a jewelry brokering business in the early 1990s mr bennett went into a business of club promoting in which he would book a concert and then promote the concert nightclub when that business was unsuccessful he then tried the record and recording business which was also unsuccessful in mr and mrs bennett and mrs bennett’s father attempted to start a vitamin sales business at some point mr bennett also engaged in a car leasing business according to the form_1120s u s income_tax return for an s_corporation petitioners incorporated johnson investment on date petitioners explained that although the business code used on their federal_income_tax returns referred only to some form of a jewelry business they actually did a lot of things under johnson investment mrs bennett engaged in a term life_insurance business beginning in early and continuing through the years at issue she would try to place clients with an insurance carrier that the client could afford mrs bennett opened a bank account for buttercup apparel mrs bennett deposited a check dated date from hajan enterprises inc for dollar_figure in this account mrs bennett deposited another check from hajan enterprises inc dated date for dollar_figure in buttercup apparel’s account ms sharon sumter a family friend of the bennetts was in the business of real_estate development and owned hajan enterprises inc during the years at issue petitioners owned and lived in a property in henderson nevada henderson property petitioners refinanced the henderson property in early date and checked the declarations box on page section viii of the loan application stating that they intended to occupy the property as their personal_residence on date mr bennett was arrested in los angeles on federal drug charges he was transferred to new york where he was imprisoned until his acquittal on date bellagio property mr bennett was at the office of an attorney mr roger rosen who was looking at blueprints for a residential property mr rosen asked mr bennett whether he was interested in investing in the property mr bennett was already familiar with this property however because mr rosen wanted to build an english tudor style house and mr bennett did not think that would sell he declined a few months later mr rosen called mr bennett and explained that he was getting out of the real_estate business and asked mr bennett whether he would like to buy the property mr bennett was interested in the property but before he bought it he contacted his architect builder friend mr harry fox mr fox was available and thought that they could build a nice house on the property mr bennett and mrs bennett miss johnson at the time purchased the property from mr rosen as joint_tenants with the right_of_survivorship the grant deed was filed on date mr fox owned a property in aspen colorado that had a mortgage that was about to be foreclosed on and offered to develop the aspen property with mr bennett mr bennett then made an agreement with mr fox to develop the aspen property along with the bellagio property the aspen property was never developed and was eventually sold mr bennett was intensely involved in the development of the bellagio property even though his family home was in nevada mr bennett determined he spent roughly of his time at the bellagio property mr bennett put a trailer on the bellagio property to use as an office mrs bennett was responsible for the design side and overall look and feel of the bellagio property mrs bennett worked with an interior decorator named david speeks who owned tasty designs mrs bennett worked with him in order to design the interior of the house into something that would sell petitioners paid mr speeks and or tasty designs dollar_figure for his services the bennetts refinanced the bellagio property on date for a total amount of dollar_figure on the signature page of the loan documentation the bennetts checked a box in section viii line l signifying that they planned to occupy the property as their primary residence the bennetts again refinanced the bellagio property on date for a total amount of dollar_figure this time on the signature page of the loan documentation the bennetts checked a similar line l box signifying that they did not plan on occupying the property as their primary residence the bennetts received dollar_figure from the refinance as cash to borrower petitioners sold the bellagio property on date for dollar_figure million in order to stop the bleeding maryann tyler a friend of mr bennett’s was the listing agent for the sale of the bellagio property the house was unfinished when it was sold by the bennetts and after selling the bellagio property they never invested in real_estate again during the tax years at issue tax returns greg hookfin prepared petitioners’ tax returns for the years at issue mr bennett provided mr hookfin with his bank statements and mr hookfin calculated the bennetts’ tentative income by adding up the amounts mr bennett had deposited into his account mr bennett would then estimate the amount of money that he received that was not reflected in his bank accounts petitioners did not list any business_expense deductions on any of their schedules c profit or loss from business for the years at issue mrs bennett engaged in businesses but did not report income on separate schedules c for the years at issue on their tax_return petitioners reported mr bennett’s schedule c business as diamond broker on their tax_return petitioners indicated mr bennett was a salesman and reported mr bennett’s schedule c business as diamond broker jewelry sales on their and returns petitioners indicated mr bennett was a diamond broker and reported mr bennett’s schedule c business as jewelry sales mr bennett included income from other activities on these schedules c however mr bennett did not indicate on his returns that his income came from any source except for the jewelry business on petitioners’ tax_return they deducted dollar_figure on form_4797 sales of business property for the sale of the bellagio property they reported a sales amount of dollar_figure and a basis of dollar_figure this sale was not related to the diamond broker business reported on the only schedule c included with this return for the years at issue petitioners reported the following schedule c income schedule c expenses other taxable_income net_operating_loss nol carryforward and adjusted_gross_income agi schedule c income schedule c expenses other taxable_income big_number dollar_figure dollar_figure dollar_figure dollar_figure nol carryforward big_number big_number big_number agi big_number big_number big_number big_number on date respondent sent to petitioner a notice_of_deficiency on date petitioner timely petitioned the court for redetermination of the deficiency i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 the court_of_appeals for the ninth circuit to which an appeal would lie absent a stipulation to the contrary has held that in unreported income cases the presumption of correctness applies only after the commissioner introduces some substantive evidence that the taxpayer received unreported income 680_f2d_1268 9th cir 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent used the specific income items method which is a direct method of proof approved by the court see price v commissioner tcmemo_2004_ by introducing their schedules c and the banking information of mr and mrs bennett respondent has introduced sufficient evidence connecting petitioners with the unreported income consequently respondent’s determination is entitled to the presumption of correctness ii recordkeeping requirements taxpayers must maintain adequate_records to substantiate their income and deductions sec_6001 the taxpayer shall keep such records 503_us_79 as in this case when taxpayers fail to maintain adequate books_and_records the commissioner is authorized to use whatever method he deems appropriate to determine the existence and amount of the taxpayers’ income so long as in the commissioner’s reasonable opinion the method clearly reflects income sec_446 695_f2d_145 5th cir gowni v commissioner tcmemo_2004_154 iii bellagio property respondent makes three arguments with respect to the treatment of the sale of the bellagio property first respondent argues that petitioners purchased the property and constructed the house as their personal_residence and therefore any loss incurred in the sale of the property is not deductible under sec_165 second respondent argues that if the property was converted to nonresidential property the conversion value of the property is limited to the lesser_of the adjusted_basis or fair_market_value at the time of the conversion finally respondent argues that under sec_1221 the property was not held primarily_for_sale_to_customers in sec_165 limits losses that can be deducted by individual taxpayers permitting a deduction only for losses_incurred in a trade_or_business in a profit-making activity though not connected with a trade_or_business or from a casualty or theft the ordinary course of petitioners’ trade_or_business and therefore any loss incurred on the sale of the property is a capital_loss and not an ordinary_loss a personal_residence at trial petitioners testified that they never planned on living in the bellagio property however respondent vehemently argues that petitioners purchased the property as their primary residence and that their intent is clearly shown in the many documents they signed stating that the bellagio property was to be their primary residence on the loan documents used to refinance the bellagio property on date for a total loan amount of dollar_figure the bennetts did check a box signifying that they planned to occupy the property as their primary residence the bennetts also signed a fair lending notice certifying that they planned to occupy the bellagio property however mr fox petitioners’ architect developer explained that he did not get the impression that the bellagio project was going to be a residence for them and he explained that a lot of developers that i work with always say it’s their house because they get better financing from the bank as opposed to disclosing it’s a business_entity the bennetts also purchased their personal_residence the henderson property around the same time that they purchased the bellagio property and intended to live in it we conclude that petitioners did not intend to occupy the bellagio property as their personal_residence b conversion because we find that petitioners never intended to occupy the bellagio property as their personal_residence the property was never converted from residential to nonresidential property c sec_1221 respondent argues that under sec_1221 and 526_f2d_409 5th cir and related cases the bellagio property was not ‘property held by petitioners primarily_for_sale_to_customers in the ordinary course of their trade_or_business ’ therefore respondent disallowed the ordinary_loss petitioners claimed on their tax_return sec_1221 defines all property held by a taxpayer as a capital_asset and then explicitly excludes eight categories of property petitioners argue that the sec_1221 provides in pertinent part as follows continued bellagio property was not a capital_asset because it falls within the first exception and was held primarily for the sale to customers in the ordinary course of their trade_or_business and therefore any loss incurred with respect to the property is ordinary the court_of_appeals for the ninth circuit has explained that we have looked to a number of factors in determining whether properties are held primarily_for_sale_to_customers in the ordinary course of business sec_1221 including the nature of the acquisition of the property the frequency and continuity of sales over an extended period the nature and the extent of the taxpayer's business the activity of the seller about the property and the extent and substantiality of the transactions 263_f2d_460 9th cir see 571_f2d_1092 9th cir 315_f2d_1 9th cir but we have also warned that each case must be decided upon its particular facts and the presence of any one or more of these factors may or may not be determinative of a particular case austin v commissioner supra f 2d pincite continued sec_1221 capital_asset defined a in general --for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business 628_f2d_516 9th cir aff’g 68_tc_960 nature of the acquisition although initially mr bennett was not interested in investing in the property when the design was not to his liking after mr rosen decided to sell the property mr bennett did express interest however before deciding to purchase the bellagio property he contacted his architect builder friend mr fox to make sure he was available and that they could build a house on the property 5under golsen we apply the factors of the court_of_appeals to which the case is appealable 54_tc_742 aff’d 455_f2d_985 10th cir we note that this court also examines s everal different factors when analyzing such a scenario including the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of the income from the property to total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sales the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales citations omitted rice v commissioner tcmemo_2009_142 we found above that petitioners did not purchase the bellagio property to build a private residence but to build a house that would sell we find that this factor weighs in favor of finding that the bellagio property was property held primarily for the sale to customers in petitioners’ ordinary course of business frequency and continuity of sales petitioners purchased the bellagio property and held it for almost five years before eventually selling it in an unfinished condition at a loss petitioners also participated in the aspen property however the record is extremely sparse regarding the aspen property and it was never developed petitioners developed only the bellagio property although petitioners point to a couple of cases that hold that very few sales can still qualify for a finding that the property was held primarily for the sale to customers in the ordinary course of business we do not find that the facts of this case weigh in favor of finding that the bellagio property was held_for_sale in the ordinary course of business as this court explained in finnegan v commissioner tcmemo_1997_486 aff’d without published opinion 168_f3d_498 9th cir the two cases petitioners point to s h inc v commis78_tc_234 and 87_tc_1206 can be distinguished from the case at hand the court in finnegan explained that the holding in s h inc focused on the fact that a preexisting arrangement existed to sell the property when the taxpayers purchased and developed the property finnegan v commissioner tcmemo_1997_486 the court in finnegan also elaborated on this point noting a taxpayer engaged in a single venture can be found to be in a trade_or_business in ‘situations where at the time the property was acquired by the taxpayer he intended promptly to resell the property and the objective facts show that he proceeded to attempt to implement that intent’ morley v commissioner supra pincite petitioners like the taxpayers in finnegan were never licensed real_estate brokers did not have a preexisting contract to sell the house and simply did not meet their burden of showing that their bellagio real_estate activity was a trade_or_business rather than an investment see id in sum t he number of lots petitioners sold in toto was small rice v commissioner tcmemo_2009_142 and we are not convinced that petitioners were in the business of real_estate development but rather that they held the bellagio property for investment purposes we find this factor weighs against petitioners nature and extent of the bennetts’ business the bennetts are self-described serial entrepreneurs petitioners were primarily engaged in a jewelry business and reported all of their income on a single schedule c under that business although petitioners credibly testified that they had other sources of income which they also reported on the jewelry business’s schedule c they did not document any of the other businesses we find it incredible that petitioners ran a fully functioning real_estate business but reported it on their returns as a jewelry business before investing in the bellagio and aspen properties petitioners had not invested in real_estate other than their home in nevada and after the bellagio property they never invested in real_estate again we find this factor weighs against petitioners activity of the seller petitioners hired a friend as their realtor there is no indication in the record that petitioners ever tried to advertise the bellagio property or that they did anything particular to prepare for the sale of the property in fact petitioners explained that they were just trying to be rid of the property we find that this factor weighs against petitioners conclusion after analyzing the relevant factors and the specific facts of this case we do not find that the bennetts held the bellagio property in the ordinary course of their trade_or_business for sale to customers therefore the loss realized from the sale of the bellagio property was a capital_loss and not an ordinary_loss iv dollar_figure of interior decorating fees respondent disputes dollar_figure petitioners claim should be included in the basis of the bellagio property respondent argues that the checks submitted in evidence are mere carbon copies and do not substantiate the expense however we find mrs bennett’s testimony in addition to the carbon copies of the checks sufficient to substantiate the fact that petitioners worked with david speeks of tasty designs and paid dollar_figure for his services mrs bennett explained that she used an interior designer during construction of the bellagio property because she wanted the inside of the house to also be designed in a manner that would sell the checks written to david speeks and tasty designs were written in and which was the period the house was under construction because the dollar_figure paid to david speeks and tasty designs was an amount_paid for the design of a new_building it must be capitalized see sec_1_263_a_-1 income_tax regs we conclude that the bennetts must include the dollar_figure in the basis of the bellagio property therefore petitioners’ basis in the bellagio property is dollar_figure dollar_figure see supra note dollar_figure v dollar_figure from hajan enterprises inc in mrs bennett deposited two checks from hajan enterprises inc mrs bennett explained that she was just in a cash crunch so she went to a friend and that she’s just been a confidant of mine for a while the friend she went to was sharon sumter the sole owner of hajan enterprises inc at trial ms sumter credibly corroborated mrs bennett’s testimony and explained that jill mrs bennett and i are friends and she needed money and i gave it to her although the loans were made without interest without a promissory note and without any formalities ms sumpter still expects to be paid back respondent failed to introduce evidence that these funds were in fact income or were related to any goods or services mrs bennett or her husband provided to hajan enterprises inc or ms sumpter we consequently determine that the preponderance_of_the_evidence corroborates mrs bennett’s testimony and supports petitioners’ contention that the dollar_figure from hajan enterprises inc was a loan or perhaps a gift from ms sumter and therefore not includable in petitioners’ income vi unreported income of dollar_figure through the specific items method respondent determined that for mr bennett did not report income of dollar_figure because respondent has introduced sufficient evidence connecting petitioners with the unreported income he is entitled to the presumption of correctness mr bennett and mr hookfin each explained that petitioners reported their income on a gross basis and would try to estimate the amount of income that they had coming in petitioners did not present a schedule of how they arrived at the amounts of income reported on their returns nor did they present any evidence with respect to their income petitioners’ failure to introduce evidence which if true would be favorable to them gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir we are also not persuaded by petitioners’ vague self-serving testimony implying that the amounts were included in the random number they chose to report on their return see 58_f3d_1342 8th cir aff’g tcmemo_1993_398 schneebalg v commissioner tcmemo_1988_563 petitioners never explained or itemized the amounts included on the federal tax_return or showed that the dollar_figure was included in the reported income petitioners had the burden of establishing that the dollar_figure was included in their income for or was a loan and they failed to do either therefore petitioners are liable for the income_tax deficiency on the dollar_figure for the tax_year the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
